United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2948
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               James Howard Haney

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 16, 2016
                             Filed: February 23, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       While James Haney was concurrently serving two periods of supervised release
on federal criminal sentences for drug-trafficking and counterfeiting, his probation
officer reported alleged violations of the release conditions in both cases. After
hearing evidence and argument during initial and continued supervised-release
revocation hearings, the district court1 found that Haney had committed the
violations, revoked supervised release in both cases, and imposed two consecutive
11-month prison sentences and no additional supervised release. Haney appeals.

       Upon careful review, we find no merit in the arguments for reversal. First,
Haney argues that the district court never verbally imposed supervised release on him
in the drug-trafficking case, but he cannot collaterally attack the validity of a
supervised release term on appeal from the revocation of that term. See United States
v. Miller, 557 F.3d 910, 913 (8th Cir. 2009). Second, he insists the court clearly erred
in finding true the probation officer’s allegations that Haney had used a controlled
substance, but he has not offered a compelling reason to challenge the court’s reliance
on the multiple sweat-patch test results supporting the court’s finding. See United
States v. Black Bear, 542 F.3d 249, 252 (8th Cir. 2008) (standard of review); United
States v. Meyer, 483 F.3d 865, 869-70 (8th Cir. 2007). Third, he complains of the
court’s decision to disallow the results of a polygraph test, but this decision was not
an abuse of discretion. See Ortega v. United States, 270 F.3d 540, 548 (8th Cir.
2001); United States v. Grimes, 54 F.3d 489, 493 (8th Cir. 1995) (standard of
review). Fourth, he faults his attorney for not hiring a biochemist, but this claim of
ineffective assistance of counsel is not appropriate for consideration in this direct
appeal. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003). Finally,
the district court considered relevant 18 U.S.C. § 3553(a) factors in imposing the
revocation sentences, and therefore we reject Haney’s arguments that his revocation
sentences are substantively unreasonable. See United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc).

      The judgment is affirmed, and we grant counsel leave to withdraw.
                     ______________________________


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                          -2-